DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/29/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Preliminary Amendments 
Applicant’s Amendments and Arguments filed 06/29/2020 have been considered for examination. In the amendments, claims 1-15 are cancelled and it appears that claims 16-35 are newly added. Thus, claims 16-35 are pending in the instant application. 
It appears that Applicant inadvertently omitted to indicate the “status” of claim 30 which would have been “New”. For the interest of the compact prosecution, the examiner treated claim 30 as “New” claim. Applicant is respectfully advised to respond if Applicant disagrees.

Claim Objections
Claims 16-35 are objected to because of the following informality:  
Claim 30 recites, “a method comprising: receiving ..., utilizing ..., determining ... and causing ...”. It is unclear with respect to the above-mentioned recitation as to where the method is implemented. It is suggested to revise “a method” by inserting a preamble to clarify where the method is implemented.
Claim 16 recites, “... circuitry configured to receive ..., utilize ..., determine ..., and  perform ...” (line 3 to last line). It is suggested to replace it with “... circuitry configured to: receive ...; utilize ... ; determine ... ; and  perform ... ” for clarity. Claims 23 and 30 are objected to at least based on a similar rational applied to claim 16.
Claim 22 recites, “the maximum bandwidth” (line 2). It is suggested to replace it with “a maximum bandwidth” for clarity. Claim 29 is objected to at least based on a similar rational applied to claim 22.
Claims 15-22, 24-29 and 31-35 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites, “determine whether the one or more SR tunnels are any of congested, underutilized, and exhausted based on the congestion on the links” (lines 9-10). It is unclear what are meant by the terms “congested”, “underutilized”, and “exhausted” since it is not clearly recited in the claim(s) nor described in the specification on what level of the determined congestion on the links the SR tunnels is associated with each of the terms “congested”, “underutilized”, and “exhausted”. Claims 19-21, 23, 26-28, 30 and 32-34 are rejected at least based on a similar rational applied to claim 16. For the sake of examination purpose only, it is interpreted as best understood.
Claim 19 recites, “ ... to create a new SR tunnel when one of the one or more SR tunnels is exhausted, move one or more services off of a congested SR tunnel, and move one or more services to an underutilized SR tunnel ...”. First, it is unclear whether the when-clause is only connected to the action “create” or other actions such as “move ... off” or “move ... to”. Second, it is unclear in what relationship “a congested SR tunnel” and “an underutilized SR tunnel” are connected to “the one or more SR tunnels”. Claims 26 and 33 are rejected at least based on a similar rational applied to claim 19. For the sake of examination purpose only, it is interpreted as best understood.
Claim 20 recites, “an SR tunnel is ...” (line 1). It is unclear in what relationship “a SR tunnel” is connected to “the one or more SR tunnels”. Claims 27 and 34 are rejected at least based on a similar rational applied to claim 20. For the sake of examination purpose only, it is interpreted as best understood.
Claim 21 recites, “an SR tunnel is ...” (line 1). It is unclear in what relationship “a SR tunnel” is connected to “the one or more SR tunnels”. Claims 28 and 35 are rejected at least based on a similar rational applied to claim 20. For the sake of examination purpose only, it is interpreted as best understood.
Claim 22 recites, “the congestion on an associated link ...” (line 1). It is unclear in what relationship “an associated link” is connected to “the links associated with one or more SR tunnels” (lines 6-7 of claim 16). Claim 29 is rejected at least based on a similar rational applied to claim 22. For the sake of examination purpose only, it is interpreted as best understood.
Claim 22 recites, “... the maximum reservable bandwidth being greater than the maximum bandwidth  ...” (lines 2-3). It is unclear how both the terms “maximum reservable bandwidth” and “the maximum bandwidth” are distinguished one over another. Claim 29 is rejected at least based on a similar rational applied to claim 22. For the sake of examination purpose only, it is interpreted as best understood.
Claim 23 recites, “a non‐transitory computer‐readable storage medium having a computer‐readable code stored thereon for programming a device to perform steps of: receiving link utilization measurements with the link utilization measurements flooded by one or more Label Switch Routers (LSRs) ...”. It is clear that a device is the one performing the steps. However, it is unclear who is executing the codes in order to perform the steps. Yet, the body of the claim recites LSR is the one the performing the steps. Thus, it is unclear which component (a device or LSR) is executing the codes and performing the steps. For the sake of examination purpose only, it is interpreted as best understood.
Claims 15-22, 24-29 and 31-35 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-19, 23-25 and 30-32 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,514,923 B2 (hereinafter, Skalecki’923) in view of Shakir et al., “Performance Engineered LSPs using the Segment Routing Data-Plane”, Routing Working Group, Internet-Draft, Standards Track, July 15, 2013. 
Shakir is cited in an IDS filed 06/29/2020.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that the applicant filing of Skalecki’923 is voluntary and not the direct, unmodified result of restriction requirement under U.S.C. 121 (i.e., without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.

Regarding claim 16, Skalecki’923 discloses, a Label Edge Router (LER) in a Segment Routing (SR) network configured to perform SR Traffic Engineering (SR-TE) [Claim 1, lines 1-3], the LER comprising: circuitry configured to 
receive link utilization measurements with the link utilization measurements flooded by one or more Label Switch Routers (LSRs) [Claim 1, lines 4-6], 
utilize the link utilization measurements to determine congestion on links associated with one or more SR tunnels [Claim 1, lines 4-9], 
determine whether the one or more SR tunnels are any of congested, underutilized, and exhausted based on the congestion on the links [Claim 1, lines 4-9], and 
perform one or more routing actions for the one or more SR tunnels based on the determination [Claim 1, lines 4-9].  
Skalecki’923 does not explicitly teach (see, emphasis), determine congestion on links based on one or more of unreserved bandwidth.
However, the feature, determine congestion on links based on one or more of unreserved bandwidth are well known/established in the telecommunication art as recited in Internet-Draft, i.e., Shakir.
In particular, Shakir discloses, determine congestion on links based on one or more of unreserved bandwidth [page 14, sections 4.2; figures 1-2, re-route/re-optimize routing of services such that traffic is re-routed away from links experiencing congestion which is determined based on based on residual and available bandwidth TLVs].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned feature, as disclosed by Shakir in the system of Skalecki’923, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 17, Skalecki’923 discloses, wherein a state of the one or more SR tunnels is maintained only at the LER through a label stack assigned at the LER, wherein the label stack includes one or more of a node Segment ID (SID) and an adjacency SID [Claim 1, lines 4-9].  

Regarding claim 18, Skalecki’923 discloses, wherein the link utilization measurements are flooded via existing Interior Gateway Protocol (IGP) Traffic Engineering (TE) extensions [Claim 2].  

Regarding claim 23, Skalecki’923 discloses, a non-transitory computer-readable storage medium having a computer-readable code stored thereon for programming a device to perform steps [note that every network device has a computer-readable storage medium having a computer-readable code stored thereon for programming the device to perform actions]. Thus, claim 23 is rejected at least based on a similar rational applied to claim 16.

Regarding 24, claim 24 is rejected at least based on a similar rational applied to claim 17.

Regarding 25, claim 25 is rejected at least based on a similar rational applied to claim 18.

Regarding 30, claim 30 is rejected at least based on a similar rational applied to claim 16.

Regarding 31, claim 31 is rejected at least based on a similar rational applied to claim 17.

Regarding 32, claim 32 is rejected at least based on a similar rational applied to claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 16-19, 23-25 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shakir et al., “Performance Engineered LSPs using the Segment Routing Data-Plane”, Routing Working Group, Internet-Draft, Standards Track, July 15, 2013 in view of Ould-Brahim (US Publication No. 2018/0167458).

Regarding claim 16, Shakir teaches, a Label Edge Router (LER) in a Segment Routing (SR) network configured to perform SR Traffic Engineering (SR-TE) [pages 13-14, sections 4.1-4.2; figures 1-2, iLER in a segment routing (SR) network configured to perform SR traffic engineering], the LER [figure 1, iLER] comprising: circuitry [figure 1, iLER, every network device has circuitry] configured to 
receive link utilization measurements with the link utilization measurements flooded by one or more Label Switch Routers (LSRs) [page 13, sections 4.2; figures 1-2, (the iLER) monitoring updates to these attributes (i.e., link utilization measurements; note that the attributes are described as bandwidth information of links under consideration (see, last paragraph at page 13 and 4th paragraph at page 14) and the bandwidth information is further described as “bandwidth utilization” based on load of links (see, 2nd paragraph at page 14) advertised/flooded through IGP update messages (i.e., by one or more LSRs; note that the IGP messages are transmitted via Label Switch Routers between the iLER and eLER)], 
utilize the link utilization measurements [page 14 (2nd paragraph), sections 4.2; figures 1-2, utilize the bandwidth utilization ... based on load of links] to determine congestion on links [page 14 (2nd paragraph), sections 4.2; figures 1-2, to re-route/re-optimize routing of services such that traffic is re-routed away from links experiencing congestion in a reactive manner; note that this requires determining congestion on the links] based on one or more of unreserved bandwidth [page 14, sections 4.2; figures 1-2, based on residual and available bandwidth TLVs], 
determine whether the SR links are any of congested, underutilized, and exhausted based on the congestion on the links [page 14, sections 4.2; figures 1-2, re-route/re-optimize routing of services such that traffic is re-routed away from links experiencing congestion in a reactive manner; note that this requires determining whether the links are congested], and 
perform one or more routing actions for the SR links based on the determination [page 14, sections 4.2; figures 1-2, re-optimize the link(s) for based on the determination of the congestion of the link(s)].  
Although Shakir teaches, “... determine congestion on links ...”, “determine whether the links are any of congested, underutilized, and exhausted and “ and “perform one or more routing actions for the SR links based on the determination”, Shakir does not explicitly teach (see, emphasis), links associated with one or more SR tunnels.
However, Ould-Brahim teaches, links associated with one or more SR tunnels [FIG. 3; ¶0039, SDN controller 140 may initiate redirection of the traffic of the traffic flow from being sent from the selected ingress PE device to the egress peer link to being sent from the selected ingress PE device to an alternate egress peer link based on segment routing (e.g., using a segment routing tunnel), based on RSVP-TE (e.g., using an RSVP-TE tunnel); note that links between ingress PE device and egress peer link are based on segment routing tunnel(s)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Shakir by including the above-mentioned features, as taught by Ould-Brahim because it would provide the system with the enhanced capability of redirecting the traffics to less congested SR tunnels to efficiently achieve a traffic balancing [¶0015 and 0039 of Ould-Brahim].

Regarding claim 17, Shakir in view of Ould-Brahim teaches, all the limitations of claim 16 and particularly, "the one or more SR tunnels" as set forth above, and Shakir further teaches,  wherein a state of the one or more SR links is maintained only at the LER through a label stack assigned at the LER [page 4 (last paragraph), pages 9-10; sections 3.2.2 and 3.2.3; figures 1-2, a path through the links for segment routing is maintained only at the iLER through a label stack of (1200, 1700)], wherein the label stack includes one or more of a node Segment ID (SID) and an adjacency SID [page 4 (last paragraph), pages 9-10; sections 3.2.2 and 3.2.3; figures 1-2, the label stack includes node-SID and Adj-SID].  

Regarding claim 18, Shakir in view of Ould-Brahim teaches, all the limitations of claim 16 and particularly, "the link utilization measurements are flooded by one or more LSRs" as set forth above, and Shakir further teaches, wherein the link utilization measurements are flooded via existing Interior Gateway Protocol (IGP) Traffic Engineering (TE) extensions [page 13, sections 4.1 and 4.2; figures 1-2, these attributes/TE IGP attributes (i.e., link utilization measurements; note that the attributes are described as bandwidth information of links under consideration (see, last paragraph at page 13 and 4th paragraph at page 14)) are advertised through IGP update messages].

Regarding claim 23, Shakir discloses, a non-transitory computer-readable storage medium having a computer-readable code stored thereon for programming a device to perform steps [pages 13-14, sections 4.1-4.2; figures 1-2, note that every network device has a computer-readable storage medium having a computer-readable code stored thereon for programming the device to perform actions]. Thus, claim 23 is rejected at least based on a similar rational applied to claim 16.

Regarding 24, claim 24 is rejected at least based on a similar rational applied to claim 17.

Regarding 25, claim 25 is rejected at least based on a similar rational applied to claim 18.

Regarding 30, claim 30 recites similar features to claim 16 without further patentable subject matter. Thus, claim 30 is rejected at least based on a similar rational applied to claim 16.

Regarding 31, claim 31 is rejected at least based on a similar rational applied to claim 17.

Regarding 32, claim 32 is rejected at least based on a similar rational applied to claim 18.

Claims 19, 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shakir et al., “Performance Engineered LSPs using the Segment Routing Data-Plane”, Routing Working Group, Internet-Draft, Standards Track, July 15, 2013 in view of Ould-Brahim (US Publication No. 2018/0167458) and further in view of Tang et al (US Publication No. 2012/0295624).

Regarding claim 19, although Shakir in view of Ould-Brahim teaches, all the limitations of claim 16 and particularly, “the one or more SR tunnels” and  "the link utilization measurements are flooded by one or more LSRs" as set forth above, and Shakir further teaches, move one or more services off of a congested SR link [page 14 (2nd paragraph); section 4.2; figures 1-2, re-optimise the routing of services such that traffic is re-routed away from links experiencing congestion (i.e., congested SR link)], move one or more services to an underutilized SR tunnel [page 14 (1st paragraph); section 4.2; figures 1-2, select least utilized (i.e., underutilized) link from a set of candidate links to route the service via the link that is the least utilized], Shakir in view of Ould-Brahim does not explicitly teach (see, emphasis), create a new SR link when one of the one or more SR links is exhausted, ... and eliminate empty SR links.
	However, Tang teaches, create a new link when one of the one or more links is exhausted [¶0082, establishing a new tunnel when a dedicated tunnel expires], ... and eliminate empty links [¶0082, deleting the expired dedicated tunnel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Shakir in view of Ould-Brahim by including the above-mentioned features, as taught by Tang because it would provide the system with the enhanced capability of improving the system’s mobility [¶0034-0035 of Tang].

Regarding 26, claim 26 is rejected at least based on a similar rational applied to claim 19.

Regarding 33, claim 33 is rejected at least based on a similar rational applied to claim 19.

Claims 20-21, 27-28 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shakir et al., “Performance Engineered LSPs using the Segment Routing Data-Plane”, Routing Working Group, Internet-Draft, Standards Track, July 15, 2013 in view of Ould-Brahim (US Publication No. 2018/0167458) and further in view of Bragg et al (US Publication No. 2012/0076014).

Regarding claim 20, although Shakir in view of Ould-Brahim teaches, all the limitations of claim 16 and particularly, “the one or more SR tunnels” as set forth above, and Shakir further teaches, wherein a SR link is congested, and wherein the circuitry is further configured to move one or more services off of the congested SR link to another link [page 14 (2nd paragraph); section 4.2; figures 1-2, re-optimise the routing of services such that traffic is re-routed away from links experiencing congestion (i.e., congested link); note that re-rerouted away from links implies move services from one to another], Shakir in view of Ould-Brahim does not explicitly teach (see, emphasis), a next-shortest SR link (Note that one or more SR tunnels associated with links are taught by Shakir in view of Ould-Brahim as set forth above).
	However, Bragg teaches, a link is congested, ... move one or more services off the congested link to a next-shortest link [¶0029, when there is congestion along the true shortest path (i.e., a SR link is congested), re-route to the alternate path (i.e., next-shortest SR link; further see, ¶0023, the alternate path is a next shortest path)].  	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Shakir in view of Ould-Brahim by including the above-mentioned features, as taught by Bragg because it would provide the system with the enhanced capability of achieiving a load balancing over a network [¶0029 of Bragg].

Regarding claim 21, although Shakir in view of Ould-Brahim teaches, all the limitations of claim 16 and particularly, “the one or more SR tunnels” as set forth above, and Shakir further teaches, wherein an SR link is underutilized, and wherein the circuitry is further configured to move one or more services off of a SR link to the underutilized SR link [page 14 (1st paragraph); section 4.2; figures 1-2, a link is least utilized (i.e., underutilized), and route/move the service via the link that is the least utilized (i.e., to the underutilized SR link); note that re-rerouted away from links implies move services from one to another], Shakir in view of Ould-Brahim does not explicitly teach (see, emphasis), a next-shortest SR link (Note that one or more SR tunnels associated with links are taught by Shakir in view of Ould-Brahim as set forth above).
	However, Bragg teaches, a next-shortest link (as a link to be used for service traffic) [¶0029, alternate path (i.e., next-shortest SR link; further see, ¶0023, the alternate path is a next shortest path)].  	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Shakir in view of Ould-Brahim by including the above-mentioned features, as taught by Bragg because it would provide the system with the enhanced capability of achieving a load balancing over a network [¶0029 of Bragg].

Regarding 27, claim 27 is rejected at least based on a similar rational applied to claim 20.

Regarding 28, claim 28 is rejected at least based on a similar rational applied to claim 21.

Regarding 34, claim 34 is rejected at least based on a similar rational applied to claim 20.

Regarding 35, claim 35 is rejected at least based on a similar rational applied to claim 21.

Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shakir et al., “Performance Engineered LSPs using the Segment Routing Data-Plane”, Routing Working Group, Internet-Draft, Standards Track, July 15, 2013 in view of Ould-Brahim (US Publication No. 2018/0167458) and further in view of Tse-Au et al (US Patent No. 6,816,456).

Regarding claim 22, although Shakir in view of Ould-Brahim teaches, all the limitations of claim 16 as set forth above, and Shakir further teaches, wherein the congestion on an associated link is determined based on bandwidth information [page 14 (2nd paragraph), sections 4.2; figures 1-2, the congestion on links is determined based on monitoring a set of particular (potentially high-bandwidth) services against the bandwidth utilisation of the links that they follow], Shakir in view of Ould-Brahim does not explicitly teach (see, emphasis), the congestion is determined based on the maximum reservable bandwidth being greater than the maximum bandwidth.
	However, Tse-Au teaches, congestion is determined based on a maximum reservable bandwidth being greater than a maximum bandwidth [column 1, lines 26-31, when the bandwidth required (i.e., reservable bandwidth) to transmit the data traffic over the network exceeds (i.e., greater than) bandwidth resources available 
(i.e., maximum bandwidth) on the network, the data traffic begins to become backed up which can result in communication delays or loss of data (e.g., traffic dropping due to congestion) over the network; note that it is implied that the congestion of a link can be determined based on the bandwidth required to transmit the data traffic exceeding the bandwidth resources].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Shakir in view of Ould-Brahim with the teachings of Tse-Au since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.  Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding 29, claim 29 is rejected at least based on a similar rational applied to claim 22.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Gredler et al (US Publication No. 2012/0224506) [¶0023]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                                                                                                                                                                                                                 

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469